DETAILED ACTION
		This Office action is in response to the amendment filed on August 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a first control maintaining the fifth switching element and the sixth switching element in an OFF state while alternately switching the seventh switching element and the eighth switching element between ON and OFF states such that the seventh switching element is switched from ON to OFF at the same time as the eighth switching element being switched from OFF to ON; and a second control maintaining the seventh switching element and the eighth switching element in the OFF state while alternately switching the sixth switching element and the fifth switching element between the ON and OFF states such that the fifth switching element is switched from OFF to ON at the same time as the sixth switching element being switched from ON to OFF” in combination with all other claim limitations. Claims 2-3 and 7 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 4, the prior art of record fails to disclose or suggest “a first control maintaining the fifth switching element and the sixth switching element in an OFF state while alternately switching the seventh switching element and the eighth switching element between ON and OFF states such that the seventh switching element is switched from ON to OFF at the same time as the eighth switching element being switched from OFF to ON, and a second control maintaining the seventh switching element and the eighth switching element in the OFF state while alternating the sixth switching element and the fifth switching element between the ON and OFF states such that the fifth switching element switches from OFF to ON at the same time as the sixth switching element being switched from ON to OFF” in combination with all other claim limitations. Claims 8-9 depend directly or indirectly from claim 4, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838